CLARK, Circuit Judge
(dissenting in part).
I dissent from the reversal of the judgment as to defendant Koehler and vote to affirm his denaturalization. The subversive character of the Bund — the subject of criminal prosecution in United States v. Keegan, 2 Cir., 141 F.2d 248 — was amply proved below, as well stated by the district judge, pages 412-414 of 49 F.Supp.; and hence to justify reversal we must hold “clearly erroneous” the finding that this man, a member of the Bund and its predecessor for six years before his naturalization and thereafter until its dissolution after Pearl Harbor, employed on its paper, attending its meetings and wearing its O. D. uniform even in the streets of New York City, did these acts with knowledge of the Bund’s character. Even on this statement, the deduction drawn by the trial court would not seem to me strained; but there was further important evidence bearing upon this knowledge, as stated by the judge, pages 418, 419 of 49 F.Supp. This included Koehler’s contributions to the organization, his ownership of stock in the company publishing the official organ of the Bund, his visiting of Bund camps and attendance at meetings where speeches were made by the national leaders, his reading of the Bund newspaper, the presence at his office of many other publications, including Hitler’s own newspaper, which it seems incredible — notwithstanding his denials — that he did not read all these years, his distribution and sale of Bund pamphlets and newspapers, and his receipt of copies of Bund commands. He could have remained in ignorance of what was going on only by deliberately shutting his eyes; that this is actually what he tried to do is indeed partially supported by his own excuse that “everything I did was only to keep my job.” The trial judge had the benefit of seeing and hearing him. I think the finding justified.